Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 13, 2022.

Sequence Compliance
Appropriate action is required so that the sequences disclosed in the instant application comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821. The following is a number of examples of non-compliance found in the immediate prior version of the specification filed 05/04/2022:
Page 21 refers to various sequences by “SEQ ID NO: X”.
There are sequences found in the drawings lacking a sequence identifier (SEQ ID NO) in either the drawing or in the Brief Description of the Drawings, e.g. Figures 2A, 2B (left and right panel), 2D-2G, 5B (left and right panel), 5C, 6D-6F, 7B (left and right panel), 7D, and 8D.
There are occurrences of sequences in the written portion of the specification lacking a corresponding sequence identifier (SEQ ID NO), e.g. pages 7, 11, and 33.
It is noted that the above provided examples of non-compliance should not be considered an exhaustive list of instances of non-compliance found in the present specification. Applicant should carefully review the entire specification to ensure compliance with the sequence rules. See PTO-2301 provided with this Office action.
Applicant was previously notified of non-compliance with the sequence rules in the Office action mailed 03/15/2022. Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF.
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.
When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP 2422.02.
Applicant should carefully review the entire specification to ensure compliance with the sequence rules. Applicant should provide a corresponding sequence identifier (SEQ ID NO) with every appearance of a sequence embraced by the sequence rules. If a sequence embraced by the sequence rules is lacking a corresponding sequence identifier (SEQ ID NO) in the instant Sequence Listing, Applicant should provide the sequence in a substitute computer readable form (CRF) copy and a substitute paper copy of the Sequence Listing, as an amendment specifically directing its entry into the application. Applicant should also provide a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R.1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). Applicant should provide a statement indicating any changes made to the Sequence Listing. Appropriate action is required in reply to this Office action.
Applicant is reminded that any amendment to specification must be made relative to the immediate prior version of the specification filed 05/04/2020. See 37 C.F.R. 1.121. 

Claim Amendments
           Applicant’s amendment to the claims filed 10/13/2022 is acknowledged. 
	Claims 1 and 3 are amended.
	Claim 2 is cancelled.
	Claims 1, 3-9 are pending.
Claims 1, 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention. See remarks under Restriction/Election below.
Claim 3 is under examination.

Election/Restrictions
	The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse of the invention of Group I, drawn to an AAV vector, virion or viral particle comprising a nucleic acid encoding deactivated Cas9 (dCas9), in the reply filed on 05/04/2022. Accordingly, claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Applicant has elected without traverse (CAG)6 (SEQ ID NO: 1), as the species of gRNA, in the reply filed on 05/04/2022. As previously stated in the Office action mailed 07/15/2022, the species “CTG repeat-targeting gRNA” has been rejoined. Accordingly, claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. In particular, claim 1 recites non-elected species “CAG repeat-targeting gRNA”, which is not readable on the elected gRNA comprising (CAG)6 (SEQ ID NO: 1) gRNA or a CTG repeat-targeting gRNA. To elaborate further, (CAG)6 (SEQ ID NO: 1) cannot target or hybridize to CAG repeats. (CAG)6 (SEQ ID NO: 1) targets and hybridizes to CTG repeats. See page 15 of the specification, “targeting of expanded CTG repeats using a (CAG)6 gRNA … targeting expanded CAG repeats using a (CTG)6 gRNA”; see also Figure 2A. Withdrawal of claim 1 is necessitated by Applicant’s amendment to the claims filed 10/13/2022.
Applicant has elected without traverse actinomycin D, as the species of small molecule therapeutic, in the reply filed on 05/04/2022.
Applicant has elected without traverse myotonic dystrophy type 1, as the species of disease or disorder, in the reply filed on 05/04/2022.
	
Priority
	The instant application 16/346,163 was filed on 04/30/2019. This application is a National Stage of International Application No. PCT/US2017/059324 filed 10/31/2017, claiming priority based on U.S. Provisional Application No. 62/415,353 filed 10/31/2016. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/15/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Objections to Specification & Drawings
	The specification and drawings filed 05/04/2022 are objected to for failing to comply with the sequence rules. See remarks under Sequence Compliance above in this Office action. Appropriate action is required.

Provisional Claim Interpretation
	Claim 3 recites dependency on claim 1, which has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. See remarks under Restriction/Election above in this Office action. Consequently, for examination purposes, claim 3 has the following provisional claim interpretation:
(Claim 3) An AAV vector, an AAV virion or an AAV viral particle comprising:
a viral capsid with high infectivity in human myoblasts;
a nucleic acid encoding deactivated Cas9 (dCas9); and
a guide RNA (gRNA), wherein said guide RNA comprises CAG repeat-targeting gRNA;
wherein said guide RNA comprises (CAG)6 (SEQ ID NO: 1) gRNA.

The provisional claim interpretation set forth above is necessitated by Applicant’s amendment to the claims filed 10/13/2022. In any case, the above noted action will not compromise the finality of this Office action.

Claim Objections
	Claim 3 is objected to because of the following informalities:
Claim 3 recites the abbreviation “AAV” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. adeno-associated virus (AAV). Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The term “high” in the phrase “a viral capsid with high infectivity in human myoblasts” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. In particular, the claim is indefinite as to the level of infectivity minimally required. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This rejection is newly applied.
Claim 3, dependent on claim 1, recites that “said guide RNA comprises (CAG)6 (SEQ ID NO: 1) gRNA”. However, claim 1 recites “said guide RNA comprises CAG repeat-targeting gRNA”. (CAG)6 (SEQ ID NO: 1) cannot target or hybridize to CAG repeats. (CAG)6 (SEQ ID NO: 1) targets and hybridizes to CTG repeats. See page 15 of the specification, “targeting of expanded CTG repeats using a (CAG)6 gRNA … targeting expanded CAG repeats using a (CTG)6 gRNA”; see also Figure 2A. Accordingly, claim 3 is improper dependent for failing to include all the limitations of the claim upon which it depends because claim 1 requires a CAG repeat-targeting gRNA but claim 3 recites a species of CTG repeat-targeting gRNA.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied.
This is a new matter rejection. 
Claim 3 recites “a viral capsid with high infectivity in human myoblasts”. Accordingly, the claim is directed to a broad genus of AAV viral capsids functionally defined as possessing high infectivity for human myoblasts. This broad subject matter is directed to new matter. The specification discloses: “For studies with difficult-to-transfect cell types, as well as in animal tissues, S. aureus dCas9 and gRNAs have been packaged into a single adeno-associated virus (AAV), and high infectivity in human myoblasts and dissected mouse muscle fibers in culture was observed” (page 15), and “Next, dSaCas9 was packaged with control or (CAG)6 gRNA into AAV2/6, because the AAV6 capsid efficiently infects myoblasts in culture” (page 23). That is, the specification merely discloses observing “high infectivity” in human myoblasts and further selecting of AAV2/6 because AAV6 capsid “efficiently infects” myoblasts. Accordingly, although the specification describes an AAV2/6 comprising AAV6 capsid possessing infectivity for myoblasts, the specification does not reasonably provide adequate written description for a broad genus of AAV viral capsids functionally defined as possessing high infectivity for human myoblasts, as recited in the claim. For these reasons, the recitation “a viral capsid with high infectivity in human myoblasts” is new matter.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is newly applied.
This is an enablement rejection.
The specification does not reasonably provide enablement for targeting CAG repeats with a (CAG)6 (SEQ ID NO: 1) gRNA, as recited in claim 3.
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claim is directed to a (CAG)6 (SEQ ID NO: 1) gRNA, whereby said gRNA targets CAG repeats. The specification only exemplifies targeting CTG repeats using a (CAG)6 gRNA. See page 15 of the specification, “targeting of expanded CTG repeats using a (CAG)6 gRNA … targeting expanded CAG repeats using a (CTG)6 gRNA”; see also Figure 2A. The specification does not show that a (CAG)6 gRNA is capable of targeting CAG repeats. One of ordinary skill in the art would have understood that a gRNA must be complementary to its target sequence in order to achieve efficient hybridization (Official Notice taken, if necessary). Accordingly, (CAG)6 gRNA would not be expected to target/hybridize to CAG repeats. Rather, (CAG)6 gRNA would be expected to target/hybridize to CTG repeats. While it is not asserted that there is a lack of enablement for a (CAG)6 gRNA, the intent is to provide art-supported reasoning as to why the instant claims are not enabled for specifically targeting CAG repeats using a (CAG)6 gRNA. In view of the state of the art, particularly when considering the lack of guidance in the specification for specifically targeting CAG repeats using a (CAG)6 gRNA, it would have required undue experimentation to make and use the invention as claimed. The teachings of the instant specification do not resolve the unpredictability in the art of creating a (CAG)6 gRNA capable of targeting CAG repeats, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to make and use the invention as claimed. For these reasons, the invention as claimed is not enabled.

	
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is newly applied.
This is an enablement rejection.
Although the specification provides enablement for packaging a nucleic acid encoding a guide RNA (gRNA) into an AAV vector, virion or viral particle, the specification does not reasonably provide enablement for packaging the gRNA itself into an AAV vector, virion or viral particle.
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claim is directed to an AAV vector, virion or viral particle comprising a transcribed gRNA, as opposed to an AAV vector, virion or viral particle comprising a nucleic acid encoding a gRNA. The specification only exemplifies packaging a nucleic acid encoding a gRNA into an AAV vector, virion or viral particle. See page 24 of the specification, “viral infection with an AAV encoding dSaCas9 and control gRNA … infection with AAV encoding dSaCas9 and (CAG)6 gRNA”. The specification does not demonstrate packaging the gRNA itself into an AAV vector, virion or viral particle. One of ordinary skill in the art would have understood nucleic acids encoding gRNAs may be packaged into an AAV vector, virion or viral particle, and the encoded gRNA subsequently expressed in a cell infected by the AAV vector, virion or viral particle (Official Notice taken, if necessary). Accordingly, one of ordinary skill in the art would not have expected success in packaging the transcribed gRNA itself into the AAV vector, virion or viral particle, as recited in claim 3. While it is not asserted that there is a lack of enablement for a packaging a nucleic acid encoding a gRNA into an AAV vector, virion or viral particle, the intent is to provide art-supported reasoning as to why the instant claims are not enabled for packaging the gRNA itself into an AAV vector, virion or viral particle. In view of the state of the art, particularly when considering the lack of guidance in the specification for packaging a transcribed gRNA into an AAV vector, virion or viral particle, it would have required undue experimentation to make and use the invention as claimed. The teachings of the instant specification do not resolve the unpredictability in the art of creating an AAV vector, virion or viral particle comprising a transcribed gRNA, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to make and use the invention as claimed. For these reasons, the invention as claimed is not enabled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633